Name: 98/333/EC: Council Decision of 8 December 1997 on the conclusion of an Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  leather and textile industries
 Date Published: 1998-05-18

 Avis juridique important|31998D033398/333/EC: Council Decision of 8 December 1997 on the conclusion of an Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia Official Journal L 147 , 18/05/1998 P. 0001 - 0053COUNCIL DECISION of 8 December 1997 on the conclusion of an Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia (98/333/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community an Agreement on trade in textile products with the former Yugoslav Republic of Macedonia;Whereas this Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia is hereby approved.The text of the Agreement is attached to this decision.Article 2The President of the Council shall give the notification provided in Article 17(1) of the Agreement (1).Done at Brussels, 8 December 1997.For the CouncilThe PresidentJ. POOS(1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.